Citation Nr: 1046031	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 10 
percent for service-connected adjustment disorder, with 
depressive mood, prior to December 1, 2009.

2.	Entitlement to an initial disability rating in excess of 50 
percent for service-connected adjustment disorder, with 
depressive mood, from December 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 29, 1991 to June 20, 1991 
and from January 1995 to January 1998.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2005 by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

This matter was previously remanded by the Board for further 
development in October 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that subsequent to remand, the RO granted the 
Veteran's appeal for an initial increased disability rating for 
adjustment disorder, with depressive mood, has been granted and 
increased to 50 percent evaluation, effective December 1, 2009.  
However, in this case, the Veteran was originally granted 10 
percent evaluation, effective September 20, 2002, the date the 
Veteran was diagnosed with anxiety disorder.  A veteran is 
generally presumed to be seeking the maximum benefit allowed by 
law and regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, the claim for an increased 
rating for the initial increased disability rating for adjustment 
disorder, with depressive mood, remains on appeal before the 
Board.


FINDINGS OF FACT

1.	Prior to December 13, 2007, the Veteran's adjustment disorder, 
with depressed mood was manifested by anxiety, with no 
impairments in judgment, mood or thought processes, and was 
treated with medication. 

2.	Since December 13, 2007 to December 1, 2009, the Veteran has 
not been shown to have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.

3.	Since December 1, 2009, the evidence of record shows that the 
Veteran experiences panic attacks, irritability, disturbances 
of mood, some impaired impulse control, social and 
occupational impairment, and sleep impairment, but does not 
show that the symptomatology associated with the Veteran's 
service-connected adjustment disorder, with depressive mood, 
more closely approximates occupational and social impairment 
with deficiencies in most areas due to such symptoms as: 
suicidal ideation, illogical speech, difficulty in adapting to 
stressful circumstances, spatial disorientation, neglect of 
personal hygiene and appearance, or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
adjustment disorder, with depressed mood, prior to December 
13, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9434 (2010).

2.	Resolving all doubt in the Veteran's favor, the criteria for 
an initial evaluation of 30 percent, but no higher, for 
adjustment disorder, with depressive mood, have been met from 
December 13, 2007 to December 1, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2010).

3.	The criteria for an evaluation in excess of 50 percent for 
adjustment disorder, with depressed mood, since December 1, 
2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability. Additionally, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91. 
The Veteran is challenging the initial rating assigned following 
the grant of service connection for bilateral plantar fasciitis 
with calcaneal spurs. Therefore, no further statutory notice is 
needed and any default in the notice is obviously nonprejudicial.  
See also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sough, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with VA examinations.  
Consequently, the duty to notify and assist has been satisfied as 
to these claims now being finally decided on appeal.  

Initial Disability Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1, 4.10.

Where, as here, entitlement to compensation has been established, 
but a higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination must 
be made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (when a 
disability rating is initially assigned, separate ratings should 
be considered for separate periods of time, known as staged 
ratings).  Staged ratings are not appropriate in this case.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable.  In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban, at 
262 (1994).

The Veteran is currently rated 10 percent under DC 9434 for 
chronic adjustment disorder with a depressed mood, effective 
September 20, 2002, and 50 percent, effective December 1, 2009.  

The Veteran's adjustment disorder with depressed mood is 
evaluated under Diagnostic Code 9434, which refers to the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  A 10 
percent rating on the basis of occupational and social impairment 
due to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Id.

A 30 percent rating is assigned on the basis of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned on the basis of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is assigned on the basis of occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood.  
Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  Id.

A GAF score of 75 to 80, is indicative that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and no more than slight impairment in social, 
occupational, or school functioning.  Id.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  Id.

Rating in Excess of 10 Percent Disabling Prior to December 1, 
2009

The Veteran contends that his 50 percent evaluation should be 
retroactively applied prior to the effective date of December 1, 
2009; specifically, back to the date of claim.  See Veteran's 
statement, dated August 2010.

According to the VA treatment records, the Veteran was diagnosed 
with anxiety state, not otherwise specified, in September 2002.  
That this time, the Veteran was alert and oriented to person, 
place, time, and time. There were no suicidal or homicidal 
ideations.  The Veteran reported shortness of breath, dizziness, 
fatigue, waves of depression, and apprehension among other 
symptoms.  The VA social worker noted the Veteran's service-
connected disabilities "adversely effect[ed] [the Veteran's] 
mental status."  See VA treatment records, dated September 2002.

VA treatment records from April 2003 to May 2005, reveal the 
Veteran continued to suffer with anxiety related to his service-
connected disabilities.  He reported feeling depressed, becoming 
more forgetful, experiences crying spells, headaches, sleep 
problems, and irritability.  The Veteran consistently denied 
suicidal or homicidal ideation, there was no evidence of 
delusions or psychosis, and stated he still had "interest in 
things."  The Veteran was alert, oriented and cooperative.  The 
Veteran's thought process was coherent but thought content was 
depressed.  His memory was described as grossly intact with fair 
judgment and insight.  The Veteran was treated with several 
prescription medications during this period.  In addition, the 
Veteran was diagnosed with mood disorder secondary to his medical 
conditions.  See VA treatment records, dated April 2003 to May 
2005.

The Veteran underwent a VA examination in April 2005 where he 
reported experiencing depression, anxiety, decreased energy and 
motivation.  The Veteran arrived at the examination appropriately 
dressed with good hygiene.  He was intact to person, place and 
time.  His psychomotor activities were within normal limits, he 
was cooperative, friendly, and attentive.  The Veteran's affect 
was normal and mood was good.  His attention was intact, thought 
process and content was unremarkable, with normal remote, recent, 
and immediate memory.  No auditory or visual hallucinations were 
reported, nor suicidal or homicidal ideation.  There was sleep 
impairment, inappropriate or ritualistic behavior, panic attacks, 
and had fair impulse control (although, episodes of violence was 
reported.)  See VA examination, dated April 2005.

The Veteran was diagnosed with adjustment disorder with depressed 
mood and his GAF score was 61. The Veteran was never hospitalized 
for his condition.  VA examiner noted the Veteran did not contend 
he was unemployable as a result of his mental disorder nor did he 
lose time from work as a result of his condition.  Id. 

In May 2005, the VA examiner who conducted the April 2005 VA 
examination submitted a clarification that the Veteran's mental 
disorder, namely adjustment disorder and the anxiety disorder, 
"is most likely caused by or a result of the [service connected] 
disabilities."  The VA examiner noted the Veteran is adjusting 
slowly and his prognosis is good.  Furthermore, the Veteran's 
mental disability is very mild and improving.  See VA examination 
addendum, dated April 2005.

VA treatment records in August 2005 indicate the Veteran 
completed his associate's degree in computer networking field and 
planned to hear a Bachelor's degree in Business management.  The 
Veteran was alert and oriented to person, place, time and date.  
He was without psychosis and no suicidal or homicidal ideation.  
See VA treatment record, dated August 2005.

In March 2006, the Veteran reported to his social worker he was 
feeling increasingly depressed and was separated from his wife.  
See VA treatment record, dated March 2006.

In July 2006, the Veteran submitted a statement in support of his 
claim along with VA records of his history of medication stating 
he is now receiving the maximum dosage of medication for his 
mental disorder.  See Statement in Support of Claim, dated July 
2006. 

According to VA treatment records, in September 2006 the Veteran 
was in "no acute distress and relate[d] doing alright.  He still 
has bouts of depression... He recalls having chest pain and 
shortness of breath.  He reports that his sleep is pretty good, 
he has declining weight, has fair concentration, no anger, has 
occasional irritability... crying spells, easily tired, and not too 
active.  He does not feel helpless or hopeless."  The Veteran 
"denie[d] any thoughts of hurting self or others.  He related 
things at home [were] pretty good.  He is still working..."  The 
Veteran's GAF score was 72.  The VA psychiatrist noted he was 
alert, had logical and coherent thought process, not overtly 
psychotic, no hallucinations, delusion, or rituals.  The 
Veteran's memory was intact and had fair to good judgment.  See 
VA treatment record, dated September 2006. 

On December 13, 2007, the VA psychiatrist stated the Veteran was 
not in acute distress but that he was experiencing sleep 
problems.  The Veteran reported still feeling depressed but not 
daily.  He stated his depressed can last from a few days to a 
week resulting in low energy, limited interest in things, feeling 
tearful, problems with concentration, increased appetite, no 
guilt, and no suicidal or homicidal ideation.  The Veteran's GAF 
score was 60.  See VA treatment record, dated December 2007. 

In June 2008, the Veteran reported that two months ago he left 
home for two weeks but returned home when "he ran out of money 
and his father died."  He is still employed and stated his 
current employment was less stressful that his previous job.  The 
Veteran stated he gets frustrated, "has low energy, limited 
interest in things, no motivation, tends to withdraw from the 
family and at times feels helpless."  The VA psychiatrist 
reported he was slightly anxious, alert, oriented, cooperative, 
coherent, and his memory was intact.  The VA psychiatrist stated 
the Veteran's medication was adjusted by increasing his dosage.  
The Veteran's GAF score was 55.  See VA treatment record, dated 
June 2008. 

In December 2008, the Veteran reported having bouts of depression 
but related he was doing alright.  He stated his sleep was good, 
"has fair concentration, gets upset with others, no[t] tearful 
at times, has fair energy and limited interest in things."  He 
was attending marital therapy.  His GAF score was 55.  See VA 
treatment record, dated December 2008. 

Finally, in July 2009, the Veteran reported he has depression 
occurring once or twice a week.  He stated he has good 
concentration and memory, "tend[ed] to get angry, has low 
energy, has guilt regarding his weight gain and not motivation.  
He does not feel helpless.  He is not suicidal or homicidal."  
He had fair judgment and insight, reported being in a fair mood, 
and was alert and oriented.  The Veteran's GAF score was 50.  The 
VA psychiatrist noted the Veteran had not been compliant with 
medication.  See VA treatment record, dated July 2009. 

Based on the evidence of record, the Board finds that the 
Veteran's service- connected adjustment disorder with depressed 
mood most accurately reflects a 30 percent rating, and no 
greater, since December 13, 2007. 

The Veteran has described depressed mood, anxiety, and low 
motivation.  Specifically, from December 2007 to July 2009, the 
Veteran's GAF score has ranged from 60 to 50 reflecting moderate 
to severe symptoms.  The Board concludes that the criteria for 30 
percent are met, from December 13, 2007 to December 1, 2009.  

While the evidence supports a 30 percent rating prior to December 
1, 2009, it does not support a 50 percent rating or higher, as 
the evidence does not demonstrate occupational and social 
impairment with reduced reliability and productivity, nor does it 
reflect symptoms of the type and degree contemplated for a 50 
percent rating.  The evidence does not demonstrate the Veteran 
had flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.

The Veteran consistently demonstrated clear, coherent and goal-
directed speech.  There was no evidence of hallucinations, 
delusions or of significant cognitive impairment.  The Veteran 
was oriented to person, place, time and purpose of the 
evaluation.  The examiner reported that the Veteran is capable of 
completing basic activities of daily living.  Therefore, a 50 
percent rating prior to December 1, 2009, is not warranted.

In addition,  prior to December 2007, the Veteran does not meet 
the 30 percent criteria, or any higher rating, as he demonstrated 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  The Veteran's symptoms were controlled by continuous 
medication.  The Veteran's GAF score ranged from 61 to 72 
demonstrating mild to minimal symptoms.  

Finally, the Board finds that although the Veteran's GAF score of 
50 to 60 during this period is lower than his GAF score of 60 
since the December 1, 2009, effective date where he was granted a 
50 percent disability rating, the Veteran symptomatology in its 
entirety does not reflect a disability rating of 50 percent or 
higher prior to the effective date.  

A GAF score is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  
However, the Board also points out that the clinical findings are 
nevertheless more probative in making this important 
determination, as these findings more accurately portray the 
relevant symptoms of only the Veteran's service- connected 
adjustment disorder, with depressive mood.  See 38 C.F.R. §§ 4.2, 
4.6.  In this regard, the Board points out that evidence of 
medical treatment indicate that the Veteran's symptoms were 
productive of no more than moderate impairment due to his 
service-connected adjustment disorder, with depressive mood.  
Therefore, there is no justification based on his GAF score for 
increasing the rating for the Veteran's adjustment disorder, with 
depressive mood, in excess of 10 percent prior to December 13, 
2007, and in excess of 30 percent prior to December 1, 2009; 
overall, his GAF scores were commensurate with his current 
rating.  See 38 C.F.R. § 4.7.

In so finding, the Board resolves all reasonable doubt in favor 
of the Veteran that the clinical assessments of his disability 
level appear to conform to a 30 percent rating service-connected 
adjustment disorder, with depressed mood, for the period since 
December 13, 2007.  See 38 C.F.R. §§ 4.3, 4.7.



Rating in Excess of 50 Percent Disabling Since December 1, 2009

As stated above, the Veteran was granted 50 percent evaluation 
for his service-connected adjustment disorder, with depressed 
mood, effective December 1, 2009.  However, as he has not been 
granted maximum benefit allowed by law and regulation, the Board 
will examine whether he is entitled to rating in excess of 50 
percent since December 1, 2009.

In the Veteran's September 2009 Written Brief Presentation he 
claimed that his symptoms have increased as evidenced by the 
increase in medication dosage prescribed to him.  

In December 2009, the Veteran was afforded another VA mental 
disorder examination.  He reported experiencing depressed mood 
four days out of the week, irritability every day, panic attacks 
twice a month, sleep impairment, and anxiety.  The Veteran denied 
alcohol abuse and work, violence, legal or marital problems.  See 
VA examination, dated December 2009.  

The Veteran arrived at the examination neatly groomed and 
appropriately dressed.  His psychomotor activity, speech, thought 
process, and thought content were unremarkable.  He was 
cooperative and attentive to the examiner.  He was constricted 
and described being sad.  The Veteran attention was intact and 
was oriented to person, place, and time.  His recent and remote 
memories were normal but immediate memory was mildly impaired.  
Impulse control was fair.  There was no evidence of delusion, 
hallucinations, inappropriate behavior, obsessive or ritualistic 
behaviors.  The Veteran also denied homicidal and suicidal 
ideations.  However, episodes of violence were present.  He 
reported arguments at his employment and said he was in a 
physical altercation but no serious injuries resulted.  He is 
currently employed as a railroad conductor and stated that on 
occasion he cannot "get it together to go to work" as a result 
of anxiety.  The Veteran's GAF score was 60.  Id. 

The VA examiner reported that although the Veteran stated his 
symptoms have increased as evidence by the increased in his 
prescribed medication, the pharmacy reports within the Veteran's 
claims file indicates he is not refilling his medication timely.  
Therefore, "one is not able to assess effectiveness of 
medication.  That is medication will not be effective (symptoms 
usually will continue or worsen), id medication [is] not taken as 
prescribed."  Upon examination and the available data, the VA 
examiner concluded the Veteran "appears to be noncompliant with 
[his medication]."  However, were was no reduced reliability and 
productivity due to his medical disorder symptoms."  Id. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 50 
percent for his service-connected adjustment disorder, with 
depressive mood, during the entire appeals period.

Initially, the Board notes that the VA treatment records reveal 
symptoms of sleep impairment, disturbances of mood, panic 
attacks, and social and occupational impairment.  The foregoing 
symptoms have been contemplated in the Veteran's currently 
assigned 50 percent disability rating.

Moreover, the Board notes that the overall symptomatology 
associated with the Veteran's depressive disorder does not 
closely approximate the schedular criteria for the next higher 70 
percent disability rating.  There is no evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, spatial disorientation, difficulty in adapting to 
stressful circumstances, or inability to establish and maintain 
effective relationships.  In this regard, the VA treatment 
records show that the Veteran as oriented in all spheres.  
Additionally, the Veteran's speech has consistently been 
characterized as coherent.  Although the Veteran does have 
abnormal mood and affect as he is depressed, there is no 
indication of any deficiencies in judgment or thought.  The VA 
examiner also noted that appearance and hygiene were appropriate. 

The Board notes that there has been some indication of impaired 
impulse control.  The VA examiner noted the Veteran's marital 
problems were due, in part, to his mood problems and evidence of 
destroying property in their home.  The Veteran attributed these 
episodes to changing moods and anger related to frustrations 
regarding his physical limitations from his service connected 
physical injuries. Although the Board acknowledges that this is a 
symptom addressed in the criteria for a 70 percent disability 
rating, the Board finds that, overall, the Veteran's disability 
picture more nearly approximates a 50 percent disability rating.  
In addition, the VA examiner stated the Veteran is not totally 
occupationally and socially impaired, and his current symptoms 
doe not result in deficiencies in family relations, work, mood or 
school.  Based on the foregoing, the Board finds that the 
Veteran's service-connected adjustment disorder, with depressive 
mood, more closely approximates the criteria for a 50 percent 
rating for the entire appeal period and entitlement to an 
increased rating on a schedular basis is therefore unwarranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board acknowledges the Veteran's beliefs that his symptoms 
are more severe than the current disability rating reflects.  The 
Board has taken into account the Veteran's symptoms such as 
irritability and episodes of violence, but has determined that 
the Veteran's overall symptomatology more nearly approximates the 
currently assigned 50 percent disability rating.  While the 
Veteran is competent to provide evidence of visible symptoms, his 
is not competent to provide opinions regarding the severity of 
the Veteran's service-connected adjustment disorder, with 
depressive mood.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the Board finds that Veteran's level of disability 
since December 1, 2009, more closely approximates the criteria 
for a 50 percent disability evaluation and a higher rating is not 
warranted.  Therefore, the Veteran's claim for an initial 
increased disability evaluation in excess of 50 percent for 
depressive disorder since December 1, 2009, must be denied.  38 
C.F.R. § 4.71a, Diagnostic Code 9434.



Extraschedular

The Board has also considered assignment of an extraschedular 
evaluation.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service connected 
disability at issue is inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extraschedular consideration is required.  See VA Gen. Coun. 
Prec. Op. 6-1996 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 
(2008).

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and it is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for completion of the third step: a determination of whether, to 
accord justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Thun, supra.

In this case, a rating has been assigned that contemplates the 
disability and symptomatology of each and every manifestation of 
the Veteran's disability resulting from adjustment disorder, with 
depressed mood.  There is no evidence the Veteran was 
hospitalized as a result of his service-connected adjustment 
disorder, with depressed mood, and the Veteran is currently 
gainfully employed.  Furthermore, there are no manifestations of 
his disability that have not been contemplated by the rating 
schedule.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in order.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252.


ORDER

An initial rating in excess of 10 percent for adjustment 
disorder, with depressed mood, prior to December 13, 2007, is 
denied.

An initial rating of 30 percent for adjustment disorder, with 
depressed mood, from   December 13, 2007, to December 1, 2009, is 
granted.

An initial rating of 50 percent for adjustment disorder, with 
depressed mood, from   since December 1, 2009, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


